Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 22-BG-462

            IN RE CLAUDIA PS BOTTY-VAN DEN BRUELE, RESPONDENT.

         A Member of the Bar of the District of Columbia Court of Appeals
                         (Bar Registration No. 459210)

           On Report and Recommendation of the Board on Professional
                   Responsibility Hearing Committee Eleven
                  Approving Petition for Negotiated Discipline
                  (BDN 21-ND-008; DDNs 127-16 & 276-17)

                              (Decided: July 14, 2022)

      Before MCLEESE and DEAHL, Associate Judges, and WASHINGTON, Senior

Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.


      In this disciplinary matter, the Hearing Committee recommends approval of a

petition for negotiated attorney discipline.      See D.C. Bar R. XI, § 12.1(c).

Respondent Claudia PS Botty-Van Den Bruele voluntarily acknowledged that she

failed to (1) communicate, in writing before or within a reasonable time after
                                          2


commencing a representation, the basis or rate of the fee and the scope of the

representation, (2) maintain complete financial records, and (3) treat advances of

unearned fees and costs as client property without obtaining informed consent to a

different arrangement. As a result, respondent violated D.C. Rules of Professional

Conduct 1.5(b), 1.15(a), and 1.15(e).      The proposed discipline is a sixty-day

suspension, stayed as to all but thirty days and probation with conditions.



      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we agree

that this case is appropriate for negotiated discipline and that “the agreed-upon

sanction is ‘justified.’” In re Mensah, 262 A.3d 1100, 1104 (D.C. 2021) (per curiam)

(quoting D.C. Bar R. XI, § 12(c)(3)). Accordingly, it is


      ORDERED that respondent Claudia PS Botty-Van Den Bruele is hereby

suspended from the practice of law in the District of Columbia for sixty days, stayed

as to all but thirty days provided that respondent complies with the following

conditions of probation:


      (i)    respondent must take three hours of pre-approved continuing legal

      education related to the maintenance of trust accounts, record keeping, and/or

      safeguarding client property, including advanced costs, and respondent must
                                    3


certify and provide documentary proof that she has met this requirement to

the Office of Disciplinary Counsel within six months of the date of this

opinion; and

(ii)   respondent must meet with Dan Mills, Esquire, the Manager of the

Practice Management Advisory Service of the District of Columbia Bar, in

respondent’s office within two months of the date of this opinion. At that

time, respondent must execute a waiver allowing Mr. Mills and/or the practice

monitor to communicate directly with the Office of Disciplinary Counsel

regarding her compliance. When respondent meets with Mr. Mills in her

office, Mr. Mills shall conduct a full assessment of respondent’s business

structure and her practice, including but not limited to reviewing financial

records, client files, engagement letters, supervision and training of staff, and

responsiveness to clients. Mr. Mills and/or the assigned practice monitor shall

ensure that respondent maintains complete records relating to maintenance of

client funds and that respondent complies with all of the practice monitor’s

recommendations. Respondent must be in full compliance with the practice

monitor’s requirements for a period of twelve consecutive months. After the

practice monitor determines that respondent has been in full compliance for

twelve consecutive months, respondent must sign an acknowledgement that

she is in compliance with the practice monitor’s requirements and file the
                                         4


      signed acknowledgement with the Office of Disciplinary Counsel. This must

      be accomplished no later than two years after the date of this opinion.


In the event that respondent’s probation is revoked, she will serve the remaining

thirty days of her suspension. Additionally, we direct respondent’s attention to D.C.

Bar R. XI, § 14(g), which requires the filing of an affidavit with this court for

purposes of reinstatement in accordance with D.C. Bar R. XI, § 16 and Board Rule

9.




                                                                 So ordered.